Case 1:19-cv-01869-LPS Document 70 Filed 04/15/21 Page 1 of 2 PageID #: 2670




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 BLIX INC.,                                         )
                                                    )
                Plaintiff,                          )   C.A. No. 19-1869-LPS
                                                    )
        v.                                          )   JURY TRIAL DEMANDED
                                                    )
 APPLE INC.,                                        )
                                                    )
                Defendant.                          )

     DEFENDANT APPLE INC.’S MOTION TO DISMISS PLAINTIFF’S SECOND
         AMENDED COMPLAINT PURSUANT TO FED. R. CIV. P. 12(b)(6)

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), and as more fully explained in its

Opening Brief in Support hereof, Defendant Apple Inc. respectfully requests that the Court

dismiss Plaintiff’s Second Amended Complaint in its entirety with prejudice because Plaintiff

has failed to state a claim upon which relief can be granted.
Case 1:19-cv-01869-LPS Document 70 Filed 04/15/21 Page 2 of 2 PageID #: 2671




                                         Respectfully submitted,
OF COUNSEL:                              POTTER ANDERSON & CORROON LLP

Daniel G. Swanson                        By: /s/ David E. Moore
Jason C. Lo                                  David E. Moore (#3983)
Jennifer J. Rho                              Bindu A. Palapura (#5370)
Raymond A. LaMagna                           Hercules Plaza, 6th Floor
GIBSON, DUNN & CRUTCHER LLP                  1313 N. Market Street
333 South Grand Avenue                       Wilmington, DE 19801
Los Angeles, CA 90071                        Tel: (302) 984-6000
Tel: (213) 229-7000                          dmoore@potteranderson.com
                                             bpalapura@potteranderson.com
Cynthia E. Richman
Amalia Reiss                             Attorneys for Defendant Apple Inc.
GIBSON, DUNN & CRUTCHER LLP
1050 Connecticut Avenue, N.W.
Washington, DC 20036
Tel: (202) 995-8500

H. Mark Lyon
GIBSON, DUNN & CRUTCHER LLP
1881 Page Mill Road
Palo Alto, CA 94304
Tel: (650) 849-5300

Chris Whittaker
GIBSON, DUNN & CRUTCHER LLP
3161 Michelson Drive
Irvine, CA 92612
Tel: (949) 451-3800

Dated: April 15, 2021
7164066 / 49651




                                     2
